The opinion of the Court was delivered by
Rogers, J.
John Manifold died intestate. In his lifetime he became his son Henry’s surety in an amount exceeding Henry's *341purpart of the estate, and this the administrators since the death of the intestate, have been compelled to pay. The real estate was sold by order of the Orphans’ Court for the payment of debts, and the surplus is now in court for distribution. Before the sale, a judgment was rendered against Henry, which the appellant contends should be paid out of his share of the estate. If the contest was between the other distributees and Henry, it would not admit of a reasonable doubt, that the latter was entitled only to what remained after deducting the amount paid by the administrators on his account, which in the case in hand is nothing at all. But the appellant can be in no better situation than his debtor; for a creditor, although he pursues his debt to judgment, cannot, as against the other distributees, better his condition. He succeeds to the rights of his debtor, and nothing more; and as the administrators may retain against Plenry, for the same reason they may set off the debt they have been compelled to pay against his creditor. A judgment creditor is not a purchaser; but aside of this objection, which would be conclusive against the appellant, a purchaser of the real estate would be liable to the same equity in favour of the other distributees; for it'would be his duty to inquire into the debts of the deceased, and he must purchase at the risk of discharging all liens arising in favour as well as against the estate. It matters not, that the debt was paid since the death of the intestate, as it was a contingent liability of his, and on payment of the debt by the administrators an equity arises, which relates back to the time of the death of the intestate, and this equity cannot be disturbed by any act of the distributees, nor can it be displaced by a subsequent judgment obtained by his creditors. A purchaser can acquire only the interest of the heir, whatever that may be ascertained to be after final settlement of the estate, deducting contingent as well as immediate liabilities. In conclusion, I must remark, that there is no reason to doubt that the intestate was but surety for the debt. From this it results, that it is but common justice that Henry’s creditor should not be permitted to participate in the fund to the injury of the other heirs or of the creditors of the intestate.
Decree affirmed.